El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
La acusación presentada ante la Corte de Distinto de Ba-.yamón contra el aquí apelante Migtiel Muñoz Guzmán alega en esencia que durante las lloras de la noche de uno de los últimos días del mes de agosto de 1943, y en el barrio Sabana de G-uaynabo, el referido acusado ilegal, voluntaria y crimi-nalmente y por medio de la fuerza y la violencia tuvo con-tacto carnal con Iris Martínez Conde, sin el consentimiento de ésta, la cual allí y entonces no era la propia mujer del acusado, y quien además era menor de catorce años de *173eda'd. Celebrado el juicio correspondiente, el jurado rindió un veredicto condenatorio. Radicó entonces el acusado mo-ción de nuevo juicio y siendo ésta declarada sin lugar la corte dictó sentencia condenándole a sufrir de 1 a 5. años de presidio con trabajos forzados. Apela el acusado tanto de la sentencia condenatoria como de la resolución que de-claró sin lugar su moción de nuevo juicio y en el alegato ra-dicado en apoyo de su recurso señala cuatro errores, los que serán discutidos por nosotros en el orden en que aparecen en el mismo.
Sostiene en primer lugar que “la córte cometió error con grave perjuicio para el acusado al admitir como parte del res gestae la declaración de la madre de la perjudicada.” De los autos se desprende que para la época .en que ocurrieron los lieclios imputados al apelante, Iris Martínez Conde, la perjudicada, tenía poco más de 13 años dos meses de edad; que ella era cuñada del acusado Miguel Muñoz Guzmán, por estar éste casado con una hermana suya llamada María Eduvigis; que estando enfermo de algún cuidado un hijo pequeño del acusado la madre de Iris una tarde ordenó a ésta que fuese a casa de María Eduvigis, ya que dada la enfermedad del niño ésta hacía varias noches que no dormía; que Iris así lo hizo, yendo a casa de su hermana al anochecer, donde a su llegada planchó cierta ropa; que como a las diez de la noche frió unas chuletas para el acusado y después se acostó en la cama que había en una pequeña habitación contigua a la cocina; que estando Iris dormida, con la ropa puesta, el acusado' se le subió a la cama, en ropas menores, y al despertarse ella éste le tapó la boca con una sábana y le advirtió que como dijera algo la mataría; que ella opuso resistencia, pero que Muñoz venció sus fuerzas, le levantó la falda, let, bajó los panties y tuvo contacto carnal con ella; que a la mañana siguiente Iris se levantó temprano, quemó en el patio la sábana de su cama, que estaba manchada con sangre, y se fué para la casa de su señora madre antes de que su hermana María Eduvigis *174se levantara; que al llegar a la casa de su madre Iris no dijo nada a ésta por temor a las amenazas héchasle por el acusado y que al ver luego la madre que ‘los panties de Iris estaban manchados con sangre y decir ésta a preguntas de la madre que no sabía a qué se debían esas manchas la ma-dre las atribuyó al comienzo de la menstruación de la niña; que algún tiempo después la madre llevó a la niña a ver al Dr. Biascoechea y éste, sin hacerle un examen vaginal, le recomendó que tomara unas capsulitas para aumentar la hemoglobina y que fuá allá para el 4 de junio de 1944 y en ocasión en que la esposa del acusado visitaba a la madre de Iris y cuando se separó de Muñoz, que Iris le manifestó a la madre lo que el acusado le había hecho.
También surge de la prueba de cargo que con posterio-ridad a la supuesta violación el acusado visitaba casi sema-•nalmente la casa de los padres de Iris y que en todas las ocasiones que la veía le abría los ojos como para amena-zarla y al hablarle le decía que como ella relatara lo ocurrido él la mataría a ella y a sus padres; y que ante el temor de esa amenaza ella guardó silencio hasta que al hacerle lo mismo el acusado a una prima suya, llamada Carmen Delia Reyes, y ver que ésta había “cantado” y el acusado no le había hecho nada, ella optó por relatar lo ocurrido'.
La cuestión a determinarse es, por tanto, si lo relatado por Iris Martínez Conde a su señora madre más de nueve meses después de ocurrida la violación debió ser admitido o no. en evidencia por la corte inferior. A nuestro juicio la corte de distrito actuó acertadamente al permitir el testi-monio de la madre, Enriqueta Conde Martínez, a este res-pecto. Es cierto que a la mañana siguiente a los hechos, y al preguntar ella a su hija a qué se debían las manchas de sangre en los panties, la hij§, guardó silencio y que fué tan sólo después de algunos meses que Iris relató lo que el acu-sado le había hecho. Su silencio, empero, queda explicado por el hecho de que el acusado no solamente la amenazó la noche en que se cometió el delito sino también semanalmente *175y que la menor, ante el temor de la realización de esas ame-nazas, optó por guardar silencio.
Conforme se lia dicho en innumerables ocasiones, para que las manifestaciones de una perjudicada en un caso de violación sean admisibles en evidencia no es necesario que las mismas hayan sido dichas coetánea o contemporánear mente con los hechos. El factor tiempo no desempeña pa-pel decisivo. Lo que sí es importante es que las manifesta-ciones sean espontáneas. A este respecto, en el caso de Pueblo v. Fuentes, 63 D.P.R. 44, 47, dijimos que la aplica-ción de la regia “con mayor o menor rigidez depende de las (circunstancias especiales de cada caso. Cuando, como en el •caso de autos, la ofendida es una niña de solamente trece años de edad, legalmente incapaz para consentir el acto carnal realizado sobre su persona, y su silencio durante los cinco días siguientes es la consecuencia directa del miedo producido en su ánimo por las amenazas del autor del ul-traje, el relato hecho por ella a la madre al enterarse ésta por el descubrimiento de las manchas de sangre que algo anormal le había- ocurrido a la niña, es legalmente admisi-ble.” En el presente caso el período transcurrido no es tan corto como lo fue en el de Fuentes. Por el contrario, es mucho mayor, pero tomando en consideración que al igual que en aquél, se trataba de una niña de tierna edad y que el acusado la amenazó, no sólo al momento de realizar el acto sí que también semanalmente, y que podría decirse que ella estuvo todo ese tiempo bajo la influencia dominadora del acusado, su prolongado silencio quedó claramente explicado y el tiempo transcurrido bajo esas circunstancias no debe ser óbice para que se aplique en el presente caso la regia que permite que se admitan en evidencia tales manifesta-ciones. Este principio ha sido en verdad discutido amplia-mente por nosotros en tantos casos que nos parece innece-sario hacer comentarios ulteriores sobre el mismo. Bastará con citar algunos de ellos, a saber: Pueblo v. González, 66 *176D.P.R. 202; Pueblo v. Puentes, supra; Pueblo v. Alvarez, 47 D.P.R. 161; Pueblo v. Blanco, 40 D.P.R. 130 y Pueblo v. Arenas, 39 D.P.R. 16. Véanse también Wigmore on Evidence. Vol. VI, 3a. ed., sección 1750, pág. 142 y 44 Am. Jnr., sec-ción 86, pág. 956. Además la admisión en evidencia de de-claraciones de esa naturaleza descansa en la sana discreción del juez sentenciador y sólo revocaremos cuando se nos con-venza de que ha habido un claro abuso de discreción a ese respecto. Los autos del presente caso no demuestran taL abuso. Pueblo v. Calventy, 34 D.P.R. 390; Pueblo v. González, supra. No se ha cometido, en su consecuencia, el primer error señalado.
En segundo término sostiene el apelante que la corte inferior “cometió error con grave perjuicio para el acusado al no ordenar la disolución del jurado cuando así le fué solicitado por el acusado al tratar el fiscal de introducir prueba ajena al caso y perjudicial al acusado.” Para que se tenga un cuadro claro de la situación, pasamos a copiar los incidentes que dan lugar a este señalamiento. Mientras declaraba la presunta perjudicada Iris Martínez Conde el fiscal preguntó a ésta: “¿En alguna ocasión se lo dijiste tú a tu mamá?” Ella replicó: “Después de los ocho meses se lo dije, porque se supo de otro caso que hizo él con una prima hermana mía.” El juez que presidía el juicio inmediatamente y sin que se le hiciera petición al efecto manifestó: “La corte ordena la eliminación de la contestación de la testigo que se refiere a lo que se supo del otro caso e instruye a los señores del jurado que no deben tomar en consideración para nada la contestación de la testigo en lo que respecta a otro caso; que la única prueba que deben tener en cuenta los señores del jurado es la prueba que se refiere a este caso única y exclusivamente.5 ’ La defensa entonces solicitó de la corte la disolución del jurado, así como que se declarara un mistrial. La corte declaró sin lugar la solicitud y el acusado se anotó una excepción. (Tr. Ev. 69.) Inmediatamente después, y mientras el fiscal continuaba el in-*177terrogatorio directo de la menor Iris Martínez Conde, sur-gió'el incidente qne pasamos a copiar verbatim:
“P. ¿Te recuerdas tú la fecha en que tú le contaste a tu mama lo que te había sucedido con Miguel Muñoz Guzmán?
“R. Sí, señor. No recuerdo el día que fué, pero fué en junio de 1944.
“P. ¿Entonces niña si lo que te pasó a tí con Miguel Muñoz Guzmán fué en agosto de 1943 tú sabes contar los meses?
“R. Sí, señor.
“P. Vamos a ver si tú puedes contar desde agosto de 1943 hasta junio de 1944. Tú dijiste ocho meses.
“R. Son diez meses. Yo hablaba del otro caso que hacían ocho meses.
“P. ¿Y qué es ese otro caso?
“R. Otra violación que él hizo con una prima mía.
“Defensa: Volvemos a solicitar dé la corte que disuelva el jurado.
“La Corte: La corte ordena la eliminación de la contestación de la testigo e instruye a ■ los señores del jurado que no tendrán en cuenta para nada ninguna manifestación respecto a ningún otro caso; que la prueba que deben ustedes tomar en consideraciión es la prueba que se refiere a este caso, única y exclusivamente la de este caso, en que se le. imputa al acusado haber violado a esta niña que se llama Iris Martínez Conde.
“Defensa: Solicitamos de la corte que dé un ruling sobre el mistrial.
“La Corte: Sin lugar.
“Defensa: Tomamos excepción nuevamente.

“Hon. Fiscal:

“P. Niña no hables de esas cosas que tú has dicho.”
(Tr. Ev. 69, 71).
Más tarde, en el contrainterrogatorio, ocurrió lo si-guiente :
“P. j Y por qué cuando su madre le preguntó al día siguiente de los hechos no se lo dijo, y a los ocho meses fué que se lo dijo?
“R. Porque ya mi hermana se había ido para mi casa y se había separado él de ella.
“P. ¿Ya usted no tenía el mismo temor de antes?
*178“B. Como él le hizo lo mismo a una prima mía y ella lo dijo, entonces'yo también lo dije.
“P. ¿Y usted entonces se lo dijo a su mamá?
“B. Sí, señor.” (Tr- By. 104, 105.)
La defensa no solicitó nada de la corte, ni se opuso en esta ocasión a las manifestaciones de la perjudicada, a pe-sar de que ésta lo que hacía era repetir lo que en las ocasiones anteriores ya había dicho. ■
Continuó el juicio y luego de desfilar toda la prueba de El Pueblo ocupó el propio acusado la silla de los testigos. En el contrainterrogatorio el fiscal preguntó a éste: “¿ Quién violó a Iris Martínez Conde?” — y el acusado contesta: “Un hermano de ella ... El hermano se llama Expedito Mar-tínez . . . Lo vi yo y mi esposa también lo vió. Al pregun-tar nuevamente el fiscal al acusado “¿y no fué usted quién la violó?”, éste contesta^ — “no fui yo!” Surge de los autos en seguida lo siguiente:
“P. ¿Quién violó a Carmen Delia Beyes?
“B. No contesta.
“DefeNSA: Volvemos Sr. Juez'a la moción de mistrial para que la corte disuelva al jurado; es la tercera vez durante el curso del juicio que el fiscal ha insistido en traer aquí a este caso prueba ajena al caso y perjudicial al acusado.
“La Corte: La corte sostiene la objeción e instruye a los señores del jurado que no deben tener en cuenta para nada esas manifes-taciones, sino única y exclusivamente la prueba que se refiere a este caso. ’ ’
El acusado no se anotó excepción a la anterior resolución de ,1a Corte. El contrainterrogatorio continuó así:
“Hon. Fiscal:
“P. Testigo '¿para el 1943 quién vivía en su casa?
“B. Mi esposa y yo y dos hijitos míos.
“P. ¿Y quién más vivía en su casa en agosto de 1943?
“B. Más nadie.
“P. ¿Nadie más se quedaba a dormir allí en su casa?
“E. Nadie más.
“P. ¿Conoce usted a Carmen Delia Beyes?
*179"R. Sí señor.
“P. ¿Sabe usted si esa persona que le be nombrado vivía en su casa o fué a vivir a su casa para esa época o para una fecha posterior?
“R. Carmen Delia Reyes vivió en casa veinte y seis días.
“P. ¿Vivía allí?
“R. Ella estuvo en casa viviendo veinte y seis días, Carmen Delia Reyes.” (Tr. Ev. 178-179).
Al anterior contrainterrogatorio, el acusado no hizo ob-jeción.
Más tarde, y cuando ya el juicio estaba en sus postrime-rías ocurrió lo que copiamos a continuación:
"UN JURADO: ¿Nosotros no tenemos que tomar en cuenta para nada al juzgar este caso que estamos juzgando ahora ninguna mani-festación que se haya hecho con relación a otros casos que tenga pendientes el acusado?
‘ ‘La Corte : En absoluto, ya se los dije. Ustedes están juzgando a este acusado por un supuesto delito de violación en la persona de Iris Martínez Conde. Aquí no ha habido prueba, ni se ha inten-tado presentar prueba de que el acusado haya cometido otro delito, y al acusado se le presume inocente hasta que se le pruebe lo con-trario.” (Tr. Ev. 190, 191).
Tampoco en esta ocasión el acusado pidió nada de la corte ni se anotó excepción a la resolución por ésta dictada.
Además, los autos demuestran de manera palpable que fué el acusado mismo quien por primera vez y en presencia del jurado, hizo referencia a dos casos de violación seguidos en su contra. Al ser llamado el presente caso para juicio él insistió en que se suspendiera el mismo por no estar en sala su testigo, Dr. Biascoechea. La corte preguntó entonces qué declararía éste, surgiendo inmediatamente el incidente que pasamos a copiar:
"Defensa: Generalmente, en términos generales, sobre el examen que le hizo el doctor a las perjudicadas en estos casos, y sobre cierto tratamiento de índole gonocóxico, de enfermedad de gonorrea.
"Hon. Fiscal: ¿En cuáles dos casos compañero, si se lo pode-mos preguntar?
*180“Defensa: En ambos casos. Estamos hablando de'ambos casos qne están señalados para el día de hoy.
“Hon. Fiscal: Con la venia de Vuestro Honor, para llamar la atención qne sobre eso no podría declarar el doctor, porque son comu-nicaciones privilegiadas del paciente.-
“Defensa: Sobre eso es, señor Juez, que giraría el testimonio del doctor Biaseoeehea. Además necesitamos los records clínicos en donde constan las visitas de estas personas a la clínica 3^ el tiempo que ellas estuvieron bajo tratamiento allí. Esto es muy esencial para la defensa.”
La lectura de los incidentes que preceden demostrará que fue el propio acusado quien por primera vez habló ante el jurado de dos casos de violación instados en contra suya; y que inmediatamente que se hizo por la testigo Iris Martí-nez Conde o por el propio acusado referencia a lo ocurrido con Capmen Delia Reyes la corte advirtió al jurado que aquí se estaba procesando al acusado por la supuesta violación de Iris Martínez Conde, que al acusado se le presumía ino-cente hasta que se probara lo contrario, y que en manera al-guna el jurado debía tener en cuenta las manifestaciones que se hubieren hecho respecto a cualquier otro caso. Al actuar en la forma en que lo hizo la corte inferior no come-tió error alguno. Podríamos repetir ahora con toda propie-dad lo que dijimos en el caso de Pueblo v. Carreras, 62 D.P.R. 156, 159, a saber:
“Por todo ello, concluimos, de las circunstancias de este caso específico, que la pronta y saludable actuación de ,1a corte subsanó la conducta impropia del fiscal de distrito, y que el acusado no fue por ella suficientemente perjudicado a tal extremo que exija que revoquemos por esta sola razón la sentencia condenatoria.”
Véase también sobre este particular el caso de Pueblo v. Ojeda, 66 D.P.R. 419, 422.
El tercer error señalado es al efecto- de que.la corte inferior erró “al dictar sentencia sobre la base de un veredicto que no estaba sostenido por la evidencia y no estaba de acuerdo con la ley.” En los casos en que interviene el *181jurado éste es el juez de los lieehos y no debemos intervenir con la apreciación que de la prueba liizo el mismo, a no ser que se nos convenza de que su conclusión es enteramente errónea o de que actuó movido por pasión, prejuicio o par-cialidad. La prueba de cargo tendió a demostrar que el acusado violó a Iris Martínez Conde, mientras que la de la defensa fue al efecto de que se' trataba de venganza personal de la madre de Iris, debido a que ella consideraba al acusado inferior soeialmente a su bija María Eduvigis, ha-biendo llegado su odio contra él a tal extremo que había lo-grado separarlo de María Eduvigis. El jurado, sin embargo, dirimió el conflicto existente en la prueba y un examen de. la misma nos convence de que su veredicto está sostenido por la que desfiló en el curso del juicio. Véanse Pueblo v. Rivera, 67 D.P.R. 194, 201; Pueblo v. Millán, 66 D.P.R. 243, 258. y casos en éstos citados.
Al discutir el torcer error el acusado también insiste en que la declaración de la perjudicada no fué corroborada tal cual exige el artículo 250 del Código de Enjuiciamiento Criminal^1) No estamos de acuerdo. Aquí tenemos no sólo la declaración de la menor perjudicada, Iris Martínez Conde, sí que también el testimonio de su señora madfe al efecto de que ella envió a Iris a la casa del acusado a cuidar un hijo de éste la noche en que los hechos ocurrieron, la declaración de la madre respecto a haber visto manchados con sangre los panties de Iris a la mañana siguiente y finalmente las manifestaciones de la madre en relación con lo que Iris le dijo nueve meses más tarde. Todo esto a nuestro juicio constituye suficiente corroboración. Pueblo v. Nieves, 48 D.P.R. 353, Pueblo v. Vázquez, 40 D.P.R. 258 y Pueblo v. Muvera, 39 D.P.R. 295.
Sobre el cuarto señalamiento apenas es necesario hacer comentarios. En éste se insiste en que “la corte erró *182con grave perjuicio para el acusado al denegar la solicitud de nuevo juicio.” Esa moción estuvo predicada en los mis-mos fundamentos que han sido señalados ¡pate nos como errores cometidos por la corte inferior. Al discutir este error, el apelante meramente dice que sus fundamentos para sostener el mismo son los indicados en los errores anterio-res. Como éstos ya han sido plenamente discutidos por nos-otros y resueltos adversamente al acusado, procede igual-mente declarar sin lugar este señalamiento.

No habiéndose cometido por la corte inferior ninguno de los errores anotados, su sentencia debe ser confirmada.


(1) “Artículo 250. — En juicio por el delito de.violación, el acusado no podrá ser declarado convicto por la declaración de la mujer agraviada, a monos que su declaración se corrobore con otras pruebas."